Orders, Supreme Court, New York County (Shirley Werner Kornreich, J), entered April 4, 2003 and June 13, 2003, which, to the extent appealed from, denied plaintiffs motions to renew her prior motions seeking disclosure of defendant Hillside Children’s Center’s records pertaining to defendant Sergey Reznikov, unanimously affirmed, without costs.
The records being sought by plaintiff are protected by the physician-patient privilege. Although plaintiff is entitled to any nonmedical information contained in the records, the Supreme Court has already conducted an in camera review of the documents and determined that they relate to diagnosis, care, treatment, therapeutic programs and prognosis (see Sohan v Long Is. Coll. Hosp., 282 AD2d 597 [2001]; Mental Hygiene Law § 33.13 [c] [1]), and are therefore privileged. Defendant Reznikov, the person whose records are being sought, has not placed his medical or psychiatric condition in controversy and there is no basis for a finding that he has waived his privilege (see Lopez v Oquendo, 262 AD2d 24 [1999]).
Plaintiff s claim for relief concerning a portion of the court’s order from which plaintiff did not appeal is not properly before this Court (Jaffe v Gordon, 240 AD2d 232 [1997]). We have considered and rejected plaintiff’s remaining contentions. Concur—Nardelli, J.P., Tom, Ellerin, Lerner and Friedman, JJ.